On March 9, 2005, the defendant was sentenced to Five (5) years in the Montana State Prison, to run consecutively with DC-03-396 and DC-04-353, for violation of the conditions of a suspended sentence for the offense of Burglary by Accountability, a felony.
On August 8, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented hy Peter Ohman. The state was represented by Marty Lambert.
*80Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue due to a post-conviction relief that is currently filed with the district court in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued pending notification to the Sentence Review Division within sixty (60) days of the decision of the post conviction relief.
Done in open Court this 8th day of August, 2005.
DATED this 17th day of August, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.